DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 33-39 and 41-46 are pending in this application and were examined on
their merits.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33, 37-42, 45 and 46 remain rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Mosoiu et al. (US 2005/0008537 A1), Crismore et al.
(US 5,997,817), Cui et al. (US 7,288,174 B2), all cited in the IDS, and McAleer et al.
(US 5,708,247), of record, for reasons of record set forth in the prior action, not reproduced here for reasons of brevity.



being unpatentable over Mosoiu et al. (US 2005/0008537 A1), Crismore et al. (US
5,997,817), Cui et al. (US 7,288,174 B2), all cited in the IDS, and McAleer et al. (US
5,708,247), of record, as applied to Claims 33, 37-42, 45 and 46, and further in view of
Yugawa et al. (US 6,773,564 B1), cited in the IDS, for reasons of record set forth in the prior action, not reproduced here for reasons of brevity.

Response to Amendment/Arguments

Applicant's arguments filed 11/16/2021 have been fully considered but they are
not persuasive. They are co-extensive and have been considered together with the
Declaration filed under 37 CFR 1.132 filed 11/16/2021 which is identical to the Declaration filed under 37 CFR 1.132 filed 02/09/2021, previously considered and found insufficient to overcome the rejection of claims 33-39 and 41-46 based upon Mosoiu et al. (US 2005/0008537 A1) and Crismore et al. (US 5,997,817), and Cui et al. (US 7,288,174 B2), and further in view of Yugawa et al. (US 6,773,564 B1) as set forth in the last Office action.

The Applicant argues that one of ordinary skill in the art would find the claimed
reagent composition as a whole, novel and unobvious and the Examiner has improperly
discounted this by focusing instead on the individual components (Remarks, Pg. 5, Lines 18-24 and Pg. 10, Lines 21-24).


action.  The Examiner maintains that the invention as a whole is neither novel nor unobvious over the currently cited prior art, and the conclusion that it is, is merely the unsubstantiated opinion of the Applicant/Declarant.

The Applicant argues that a problem was encountered in preparing a reagent
composition for screen printing is the destabilization of PQQ-GDH under the commonly
used stirring method utilizing bentone as a thickening agent.  The Applicant notes that the current invention addresses this problem and surprisingly improve stability of screen-printed PQQ-GDH by the substitution of amorphous untreated silica with a composition viscosity of 60,000-180,000 cps along with the other claimed formulation components is important for enzyme stability, is inventive and does not flow naturally from the prior art (Remarks, Pg. 5, Lines 25-31 and Pg. 6. Lines 1-10).

This is not found to be persuasive for the following reasons, in response to
Applicant's argument that the current invention addresses the problem of destabilization
of GDH-PQQ in prior art used bentone stirring methods and improves stability of
screen-printed PQQ-GDH by substitution of amorphous untreated silica stirred to a
viscosity of 60,000-180,000 cps along with the other claimed formulation components,
the fact that Applicant has recognized other advantages which would flow naturally from
following the suggestion of the prior art cannot be the basis for patentability when the
differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd.
Pat. App. & Inter. 1985). 
The Examiner has provided sound, logical reasoning for a finding of obviousness in the prior action and notes that the Applicant’s reasons for use of amorphous untreated silica need not be the same as those of the cited prior art.  The Examiner notes that none of the cited prior art references are drawn to processes requiring bentone stirring.

The Declarant argues that without recognition of the problems associated with screen-printed GDH-PQQ, there is no motivation to the ordinary artisan to combine the teachings in the multiple different cited references to achieve this solution without impermissible hindsight and that none of the cited references provides a teaching, suggestion or motivation to use the elements together (Remarks, Pg. 6, Lines 16-22).

In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In response to Applicant's argument that the Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 
The Examiner has provided motivation reasoning in the prior action as to why the ordinary artisan would find it obvious to combine and/or modify the cited prior art teachings to arrive at the claimed invention.  There is no requirement that the prior art recognize that the combination recognize the advantageous property of stabilizing screen-printed GDH-PQQ, which is a feature of the claimed composition when screen printed.  As the cited prior art makes obvious said composition, it would be expected to have the same stabilizing properties, even if not recognized by the prior art.  See the MPEP at 2112 Il.

The Declarant presents piecemeal arguments individually summarizing and comparing the cited references with the claimed invention and concludes that because of the significant differences between the individual references the ordinary artisan would not have been motivated to combine them as suggested by the Examiner, noting the references are unrelated and there is no evidence that combining the references as suggested by the Examiner would arrive at the claimed invention (Remarks, Pg. 6, Lines 23-32 and Pg. 7-8 and Pg. 9, Lines 1-21).

In response to Declarant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 


In response to Declarant's argument that the references are non-analogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, all of the cited references are drawn to the field of Applicant’s endeavor, that is, electrochemical enzyme based biosensors.  The Examiner has provided motivation reasoning in the prior action as to why the ordinary artisan would find it obvious to combine and/or modify the cited prior art teachings to arrive at the claimed invention, which would be expected to therefore have the same properties and characteristics as the claimed invention.

The Declarant argues that Mosoiu provides a method and composition for laying
down reagent with a thin, narrow and homogeneous layer and because it is directed to
a “slot-die” coating method has a 3x lower viscosity than claimed and the remaining references do not disclose viscosities (Remarks, Pg. 9, Lines 9-14).

In response to Declarant's arguments against the Mosoiu reference individually,
one cannot show nonobviousness by attacking references individually where the
rejections are based on combinations of references. See In re Keller, 642 F.2d 413,
208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed.
Cir. 1986). 

As discussed in the prior action, it is the Examiner’s position the combination of Mosoiu et al., Crismore et al., and Cui et al. would lead one to modify the composition of Mosoiu et al. and thus yield a composition with a viscosity of from about 60,000 to about 100,000 cps (mPa-s), as claimed.  The modified compositions of Mosoiu in light of the teachings of Crismore and Cui would contain the same components in similar concentrations and therefore would be expected to have the same properties as
claimed.

The Applicant argues that the ordinary artisan would not agree with the
Examiner’s position that Crismore’s teaching of 6.2 wt.% potassium ferricyanide would
meet the claimed limitation of “about 10 wt. %” as the reference amount is 38% less
than that claimed and would not be considered equivalent to the ordinary artisan
(Remarks, Pg. 10, Lines 14-34 and Pg. 11, Lines 1-6).

This is not found to be persuasive for the following reasons, even assuming
Applicant/Declarant is correct in the calculations of 6.2 wt.% (Declarant did not provide
how they arrived at that percentage), the teaching in Crismore et al. of 6.2 wt.%
potassium ferricyanide would meet the limitation of “about 10 wt.%.”, especially lacking
any definition in the disclosure for the term "about".  Further, the result-effective
adjustment of result-effective variables (e.g., determining an appropriate concentration
of potassium ferricyanide mediator to provide electron transfer) is deemed merely a
matter of judicious selection and routine optimization which is well within the purview of
the skilled artisan. See the MPEP at 2144.05 Il. A.
The Declarant argues that the Examiner's position that determining an
appropriate concentration of potassium ferricyanide mediator is merely judicious
selection and routine optimization as optimizing reagent components would require a
“vast” amount of experimentation to assure enzyme stability during screen printing,
proper response of the reagent to analyte and proper printing properties for screen
printing (Remarks, Pg. 11, Lines 7-19).

This is not found to be persuasive for the following reasons, the ordinary artisan
would not be faced with a “vast” amount of experimentation in determining the optimal
concentration of a single component in the reagent composition.  Further, there is no
requirement in a finding of obviousness that the prior art be concerned with any of the goals of the Applicant, such as screen-printed enzyme stability 

The Applicant argues that CMC, PVP and HPC are not necessarily functional
equivalents as they are all common elements for biosensor reagent compositions, and some embodiments are preferred over others and the inventive element is not the polymer itself but the combination of the polymer with various elements and replacing bentone with silica at the claimed viscosity range (Remarks, Pg. 10, Lines 4-12).





This is not found to be persuasive for the following reasons, while Cui may teach
a list of several possible water-soluble polymers, including CMC, Mosoiu et al. and
Crismore et al. both teach an electrochemical biosensor comprising a reagent composition comprising the hydrophilic polymers CMC or HEC, thus rendering the two alternatives as known functional equivalents.  An indication by a reference that one or another hydrophilic polymer may be “preferred” is in no way an indication that any other non-preferred hydrophilic polymer would not work in an electrochemical biosensor.  As discussed in the prior action, the combination of references makes obvious the claimed invention.  The Examiner again notes that none of the cited references utilize bentone.

The Applicant argues that the selective culling of composition components and
amounts from two allegedly different references (Crismore and Cui) to modify Mosoiu
without regard to how the other components of Mosoiu would need to be modified to
maintain its desired properties, which would allegedly be non-obvious and
unpredictable (Remarks, Pg. 12, Lines 18-31 and Pg. 13, Lines 1-7).

In response to Applicant's argument that Mosoiu, Crismore and Cui are
non-analogous art, it has been held that a prior art reference must either be in the field
of Applicant's endeavor or, if not, then be reasonably pertinent to the particular problem
with which the applicant was concerned, in order to be relied upon as a basis for
rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443
(Fed. Cir. 1992).  In this case, all three references are drawn to electrochemical
biosensors and compositions for use therein.
The Applicant's assertion that the other components of Mosoiu would need to be
modified to maintain is properties is wholly the opinion of Applicant and unsupported
by any evidence on the record, as is the assertion that reagent compositions are
unpredictable. The Examiner maintains that the combination of the cited references
would be both obvious and predictable for reasons of record set forth in the prior action.

The Applicant argues that reagent compositions are “complex” and that each of the components thereof must be selected and its concentration adjusted to achieve or maintain the desired effect noting that several components in the claimed composition affect multiple properties of the composition and as such cannot be substituted with other components with the expectation that the composition would have the same properties.  Applicant asserts that just because compositions contain the same components, the modification of one reference to utilize an amount in another composition without regard to the other components would not be obvious or yield a predictable result.  Applicant notes that the ordinary artisan would not consider Mosoiu and Crismore to comprise the same general components and where they do overlap the amounts vary greatly (citing trehalose) which would allegedly affect properties of the composition and negate a finding of obviousness (Remarks, Pg. 13, Lines 8-31 and Pg. 14, Lines 1-25).



This is not found to be persuasive for the following reasons, Applicant's assertion that the other components of the references would need to be modified to maintain is properties is wholly the opinion of the Applicant and unsupported by any evidence on the record, as is the assertion that reagent compositions are “complex” and each component must be selected and concentrations adjusted to achieve the desired effect. A difference in amounts between the two references of a non-claimed component is not an indicia of non-obviousness.  Applicant has not provided any evidence on the record that the differences between the two references would in fact, result in significant differences in the properties thereof.  The Examiner maintains that the combination of the cited references would be both obvious and predictable for reasons of record set forth in the prior action.

The Applicant argues that it would not have been obvious to modify Mosoiu in
view of Cui to arrive at the claimed amounts of cellulose derivatives as Cui discloses
several water soluble polymers (including HEC) in the claimed range and it would
allegedly not have been obvious to select 2-about 10 wt.% of cellulose derivative/HEC
to modify Mosoiu as this would require increasing the amount of CMC 20x, requiring
adjustment of the other composition components.  Applicant cites Ex. 6 of Mosoiu as
allegedly showing that substitution of components and adjusting amounts thereof leads
to unpredictable results (Remarks, Pg. 14, Lines 26-31 and Pg. 15 and Pg. 16, Lines 1-20).


This is not found to be persuasive for the following reasons, as discussed in the
prior action, Mosoiu teaches a reagent composition comprising CMC.  Cui et al. teaches a reagent composition for electrochemical biosensors comprising: carboxy methyl cellulose (CMC) or hvdroxyethvl cellulose (HEC) at 0.1-10 wt.% (overlapping the claimed range) to help disperse and stabilize enzyme (wherein glucose
dehydrogenase/GDH may be used).  It would therefore have been further obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Mosoiu et al. and Crismore et al. of an electrochemical biosensor comprising a reagent composition comprising the hydrophilic polymers CMC or HEC and surfactant with the teachings of Cui et al. of a reagent composition comprising the hydrophilic polymers CMC or HEC for use in electrochemical biosensors to substitute HEC for CMC in the reagent composition and utilizing the claimed range of hydrophilic polymer as taught by Cui et al. above because all of the claimed methods are drawn to similar electrochemical reagent compositions and comprise the same general components and this is no more than the simple substitution of one known element (HEC) for another (CMC) to obtain predicable results (electrochemical biosensor comprising reagent composition comprising cellulose derivative).  Further, there is no need for accounting for the other components in Mosoiu that would allegedly “have” to be adjusted to compensate for this modification to prove a case of obviousness.  The Applicant cites portions of Mosoiu indicating that adjustment of various components in different compositions results in an unpredictable effect with regard to the properties of viscosity and thixotrophy. 

However, a finding of obviousness does not require absolute predictability, merely at least some degree of predictability.  As discussed above, the combination of cited references would meet the claimed limitations and therefore there would have been a reasonable expectation of success in making the proposed modifications and combinations.  See the MPEP at 2143.02 I. 

The Applicant argues that Yugawa is directed to stabilizing PQQ-GDH in the
reagent layer with a stepwise dispensing process which is distinguishable from the
claimed screen printing method and is therefore not relevant to increasing enzyme
stability during screen printing.  The Applicant asserts that it would not have been
obvious to combine Yugawa with Mosoiu as Yugawa uses CMC in the same amounts
as Mosoiu for a different purpose than Mosoiu and there is no teaching or suggestion to
increase the amount of CMC to that claimed.  Applicant concludes that Yugawa does
not disclose viscosity (Remarks, Pg. 16, Lines 22-31).

This is not found to be persuasive for the following reasons, as discussed previously, McAleer et al. teaches the screen printing of a reagent composition for an
electrochemical biosensor.  Yugawa is relevant for its teaching of a reagent composition
for electrochemical biosensors with similar components as claimed, but particularly for
the buffer used in the composition and presence of calcium chloride therein. As
discussed above and in the prior action, the limitation of the amount of cellulose
derivative to use in the reagent composition was met by the Cui et al. reference. 

With regard to the claimed viscosity, it is the Examiner’s position the combination of Mosoiu et al., Crismore et al., and Cui et al. would lead one to modify the composition of Mosoiu et al. and thus yield a composition with a viscosity of from about 60,000 to about 100,000 cps (mPa-s) as claimed.  The modified compositions of Mosoiu in light of the teachings of Crismore and Cui would contain the same components in similar
concentrations and therefore would be expected to have the same properties as
claimed.

The Applicant argues that it is unexpected that combining hydrophilic polymer
and amorphous untreated silica powder as claimed would provide improved results as a
simple mixture thereof would not achieve the screen printing advantages without the
specified viscosity.  The Applicant cites Paragraph [0039] and Fig. 4 of the Specification
as demonstrating improved stability characteristics of the claimed composition and
improved % recovery as compared to conventional bentone extraction (Remarks, Pg. 17, Lines 2-23).

This is not found to be persuasive for the following reasons, the Examiner
maintains that the combination of Mosoiu et al., Crismore et al., and Cui et al. would
lead one to modify the composition of Mosoiu et al. and thus yield a composition with a
viscosity of from about 60,000 to about 100,000 cps (mPa-s) as claimed. 



The modified compositions of Mosoiu in light of the teachings of Crismore and Cui would contain the same components in the similar concentrations and therefore would be expected to have the same properties of improved stability and % recovery. See the MPEP at 2112.01 Il.  The Applicant has provided no evidence on the record to support the allegation that the combination of the cited prior art would not possess the claimed viscosity and therefore the same properties and characteristics.  The Examiner further notes that the compositions in the Specification at Paragraph [0039] and Fig. 4 are not commensurate in scope with the claimed invention, which is drawn to a composition comprising any untreated, amorphous silica and any cellulose derivative in any buffer.  The Examiner further notes that the comparison is to bentone extraction and not a comparison with the closest prior art which is the Mosoiu et al. reference.

The Applicant argues that the unexpected results of the claimed invention are
not disclosed, taught or suggested by the prior art and the Examiner's contention that as
the references are from the same field of endeavor is overbroad and allegedly
discounts/ignores evidence to the contrary (Remarks, Pg. 16, Lines 1-7}.

This is not found to is persuasive for the following reasons, the Examiner has
provided reasoning as to why the ordinary artisan would have found obvious the
combination/modification of the cited prior art both in the prior action and above.
Further, as discussed above, the alleged “unexpected” results are properties found in
the prior art combination, particularly screen-printed enzyme stabilization which was
recognized by McAleer et al. above.  
The Examiner maintains that there would have been a reasonable expectation of success in making [he proposed combinations because all of the references are drawn to the same field of endeavor, that is, electrochemical enzyme biosensors and compositions for use therein. Thus, all the references are reasonably concerned with the same problem and would reasonably be expected to be successfully combined.

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 






To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        11/22/2021

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653